DETAILED ACTION
	This is a non-final Office action in response to communications received on 02/23/2021.  Claims 1-76 are pending and are examined.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
	The drawings filed 02/23/2021 are acknowledged.

Information Disclosure Statement
Information disclosure statement filed on 02/23/2021 and 06/28/2021 are acknowledged. 

Claim Rejections – 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph: The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1, 11, 30, 39, 45, 57, 60, 63, 64, 68, 72, and 76 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

As to claims 1, 11, 30, 39, 60, 64, 68, 72, and 76, the terms "some layer 1 functions" and “some layer 2 functions” in the claims are a relative term which renders the claim indefinite. The terms "some layer 1 functions" and “some layer 2 functions” are not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

As to claims 45, 57, and 63, the term "significant received signal strength" recited in the claims is a relative term which renders the claim indefinite. The term "significant received signal strength" is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Claim Rejections – 35 USC§ 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-48, 54-57, 59-66, 68-70 and 72-75 are rejected under 35 U.S.C. 103 as being unpatentable over Pub. No. US 2016/0037550 A1 (hereinafter, "Barabell") in view of Pub. No. US 2018/0159604 A1 (hereinafter, "Won").

The instant application is directed to an apparatus and method for providing wireless service to user devices using a same cell and employing beamforming as appropriate, depicted in FIG. 13B of the application reproduced on the following page:

    PNG
    media_image1.png
    294
    415
    media_image1.png
    Greyscale

The primary reference of Barabell is directed to a processing system comprising a controller and remote units that facilitates communication with mobile devices within a communication cell of a wireless network, and is depicted in Fig. 1 of the reference as reproduced below:


    PNG
    media_image2.png
    294
    400
    media_image2.png
    Greyscale

The secondary reference of Won is directed to a system and methods for determine an RU set to communicate with a UE based on UE feedback regarding a received strength of a transmission beam formed by the plurality of the RUs, and is depicted in FIG. 9 of the reference as reproduced below:

    PNG
    media_image3.png
    475
    287
    media_image3.png
    Greyscale


As to claim 1:
	Barabell discloses the following limitations of claim 1, as follows:
1. A system for providing wireless service to user devices using a same cell, the system comprising: 
a distributed unit (DU) to communicatively couple the system to a core network (Barabell, Fig. 1 and paragraph [0092] depict/disclose a radio network comprising a controller unit (CU), wherein the CU is connected to an operator's core network through a backhaul to nodes such as MME, SGW, etc. that are part of the core network. Examiner notes that the reference of Barabell uses a different term CU to refer to a node that performs similar functions to what the instant application refers to as a DU), 
the DU configured to implement at least some LAYER 2 functions for a wireless interface and at least some LAYER 1 functions for the wireless interface (Barabell, paragraph [0096] discloses that a CU may include baseband modems for performing MAC layer (Layer 2) processing, wherein the baseband modems may also perform physical layer (Layer 1) processing); and
a plurality of remote units (RUs), each of the RUs associated with a respective set of one or more antennas (Barabell, Fig. 1 and paragraph [0092] depict/disclose a radio network comprising one or more remote units (RU), while Barabell, paragraph [0110] discloses that a RU may a number of transmit and receive antennas, e.g., two, four, six, or eight antennas); 
wherein the system is configured to use all of the RUs to serve the same cell (Barabell, paragraph [0050] discloses that two or more remote units may belong to a same cell and mobile devices in the cell may be served via one or more of the remote units); 
wherein the system is configured to wirelessly transmit at least some user data to a first user device using a first subset of the RUs (and a first beam), the first subset of the RUs including less than all of the RUs otherwise used to serve the same cell (Barabell, paragraph [0258] discloses that a subset of RUs serving a cell can be assigned to serve a UE, e.g., UE 18 in Barabell, Fig. 1 is a non-limiting example of a first user device); and 
wherein the system is configured to determine which RUs are included in the first subset of RUs used to transmit said at least some user data to the first user device based on measurement reports made by the first user device of reference signal transmissions transmitted (using multiple beams) (Barabell, Fig. 1 and paragraph [0255] depict/disclose that typically a UE (e.g., UE 18 in Fig. 1) is in the radio vicinity of only a subset of RUs that belong to a cell, thus, in a non-limiting example, a CU decides on this particular subset of RUs that are in the vicinity of the UE from which to receive the UE's uplink transmissions (and, by inference, to transmit downlink transmissions to the UE), while Barabell, paragraph [0254] discloses that localization of the UE is aided by UE measurement reports of downlink reference signals), 
at least some of the reference signal transmissions transmitted from less than all of the RUs (Barabell, paragraph [0258] discloses that a subset of RUs serving a cell can be assigned to serve a UE, e.g., a first user device which supports an inference that less than all of the RUs serving a cell may be used for transmitting reference signal transmissions to a particular UE).  
	Barabell does not explicitly disclose the following limitation of claim 1, as follows:
		wherein the system is configured to wirelessly transmit at least some user data to a first user device using a first beam, and
		wherein the system is configured to determine which RUs are included in the first subset of RUs used to transmit said at least some user data to the first user device based on measurement reports made by the first user device of reference signal transmissions transmitted using multiple beams.
However, Won, in the same field of endeavor as Barabell, discloses the following limitation of claim 1, as follows:
	wherein the system is configured to wirelessly transmit at least some user data to a first user device using a first beam (Won, Fig. 9, step S140 and paragraph [0101] depict/disclose that a BS transmits a signal precoded by using a distributed precoding matrix to a UE through the selected RU, with Won, paragraph [0103] disclosing that the BS may determine the distributed precoding matrix based on the angle formed by the transmission beam (e.g., a first transmission beam) from the RU to the UE, i.e., a first beam for transmission of data to the UE (i.e., the first user device) is disclosed), and
	wherein the system is configured to determine which RUs are included in the first subset of RUs used to transmit said at least some user data to the first user device based on measurement reports made by the first user device of reference signal transmissions transmitted using multiple beams (Won, Fig. 9, step S110 and paragraph [0085] depict/disclose that a BS receives a feedback regarding a plurality of transmission beams (i.e., using multiple beams) transmitted through a plurality of RUs from a UE (the UE feedback may include identifiers of the transmission beams and identifiers of at least one RU which forms the transmission beam), Won, Fig. 9, step S120 and paragraph [0089] depict/disclose that the BS determines an RU set among the plurality of the RUs based on the feedback from the UE).
	Won is combinable with Barabell because both belong to the same field of endeavor of providing means of communication between a UE and RUs in a split layer 1 wireless network implementation. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the methods of selecting a subset of RUs for communicating with a UE as disclosed by Barabell to include mechanism for applying digital beamforming while selecting and utilizing particular beams for the UE-RU communication as disclosed by Won in order to make use of known techniques to improve similar devices (methods, or products) in the same way. 

As to claim 2:
	Barabell and Won disclose the following limitations of claim 1. Barabell further disclose the limitations of claim 2, as follows:
2. The system of claim 1, wherein the DU is coupled to the plurality of RUs via at least one intermediary node (Barabell, Fig. 1, elements 34, 36 or 38 are depicted as intermediate nodes between CU and RUs). 

As to claim 3:
	Barabell and Won disclose the following limitations of claim 2. Barabell further disclose the limitations of claim 3, as follows:
3. The system of claim 2, wherein the intermediary node comprises an Ethernet switch (Barabell, Fig. 1 and paragraph [0100] depict/disclose that CUs and the RUs may be connected through one or more Ethernet switches, e.g., elements 34, 36, 38).  

As to claim 4:
	Barabell and Won disclose the following limitations of claim 1. Barabell further disclose the limitations of claim 4, as follows:
4. The system of claim 1, wherein the reference signal transmissions comprise Channel Status Information Reference Signal (CSI-RS) transmissions (Barabell, paragraph [0108] and [0120] disclose that in a non-limiting example, a CSI-RS cell-specific pseudo-random reference signal is transmitted from 1, 2, 4 or 8 antenna ports (that may transmit RF signals on one or more channels towards UEs), while Barabell, paragraph [0121] discloses that, in some examples, CSI-RS is used by the UE for reporting CSI, in other words, for providing UE feedback in response to receiving CSI-RS from a BS).  

As to claim 5:
	Barabell and Won disclose the following limitations of claim 1. Barabell further disclose the limitations of claim 5, as follows:
5. The system of claim 1, wherein the first subset of RUs used to wirelessly transmit to the first user device changes (Barabell, Fig. 1 depicts non-limiting example of a UE (e.g., UE 18) as a first user device, while Barabell, Barabell, paragraph [0255] discloses that typically a UE is in the radio vicinity of only a subset of RUs that belong to a cell, thus, in a non-limiting example, a CU decides on a particular  subset (i.e., first subset) of RUs that are in the vicinity of the first UE from which to receive the UE's uplink transmissions (and, by inference, to transmit downlink transmissions to the UE), while Barabell, paragraph [0326] discloses that a UE may move (and their channel conditions may change), from which it may be inferred that the first subset of RUs in the first UE’s vicinity may change dynamically along with potential movement of the UE, thus, resulting in a change in the subset of RUs chosen to transmit or receive from/to the first UE).  

As to claim 6:
	Barabell and Won disclose the following limitations of claim 1. Barabell and Won further disclose the limitations of claim 6, as follows:
6. The system of claim 1, 
wherein the system is further configured to wirelessly transmit at least some user data to a second user device using a second subset of the RUs and a 40Attorney Docket No. 4650 US U1/100.1906US01second beam, the second subset of the RUs including less than all of the RUs otherwise used to serve the same cell (Barabell, paragraph [0258] discloses that a subset of RUs serving a cell can be assigned to serve a UE, e.g., UE 20 in Barabell, Fig. 1 is a non-limiting example of a second user device); and 
wherein the system is further configured to determine which RUs are included in the second subset of RUs used to transmit said at least some user data to the second user device based on measurement reports made by the second user device of the reference signal transmissions transmitted using the multiple beams (Barabell, Fig. 1 and paragraph [0255] depict/disclose that typically a UE (e.g., UE 20 in Fig. 1) is in the radio vicinity of only a subset of RUs that belong to a cell, thus, in a non-limiting example, a CU decides on this particular  subset of RUs that are in the vicinity of the UE from which to receive the UE's uplink transmissions (and, by inference, to transmit downlink transmissions to the UE), while Barabell, paragraph [0254] discloses that localization of the UE is aided by UE measurement reports of downlink reference signals).  
Barabell does not explicitly disclose the following limitation of claim 6, as follows:
		wherein the system is further configured to wirelessly transmit at least some user data to a second user device using a second beam, and
		wherein the system is configured to determine which RUs are included in the second subset of RUs used to transmit said at least some user data to the second user device based on measurement reports made by the second user device of reference signal transmissions transmitted using multiple beams.
However, Won, in the same field of endeavor as Barabell, discloses the following limitation of claim 1, as follows:
		wherein the system is further configured to wirelessly transmit at least some user data to a second user device using a second beam (Won, Fig. 9, step S140 and paragraph [0101] depict/disclose that a BS transmits a signal precoded by using a distributed precoding matrix to a UE through the selected RU, with Won, paragraph [0103] disclosing that the BS may determine the distributed precoding matrix based on the angle formed by the transmission beam (e.g., a second transmission beam) from the RU to the UE, i.e., a second beam for transmission of data to the UE (i.e., the second user device) is disclosed), and
		wherein the system is configured to determine which RUs are included in the second subset of RUs used to transmit said at least some user data to the second user device based on measurement reports made by the second user device of reference signal transmissions transmitted using multiple beams (Won, Fig. 9, step S110 and paragraph [0085] depict/disclose that a BS receives a feedback regarding a plurality of transmission beams (i.e., using multiple beams) transmitted through a plurality of RUs from a UE (the UE feedback may include identifiers of the transmission beams and identifiers of at least one RU which forms the transmission beam), Won, Fig. 9, step S120 and paragraph [0089] depict/disclose that the BS determines an RU set among the plurality of the RUs based on the feedback from the UE).
Regarding claim 6, the same motivation to combine Won with Barabell utilized in claim 1 is equally applicable in the instant claim.

As to claim 7:
	Barabell and Won disclose the following limitations of claim 6. Barabell further disclose the limitations of claim 7, as follows:
7. The system of claim 6, wherein the first subset of RUs differs from the second subset of RUs (Barabell, Fig. 1 depicts that the RUs in the vicinity of UE 18 (i.e., the first user device) are different than the RUs in the vicinity of UE 20 (i.e., the first user device, while Barabell, paragraph [0255] discloses that typically a UE is in the radio vicinity of only a subset of RUs that belong to a cell, thus, in a non-limiting example, a CU decides on this particular  subset of RUs that are in the vicinity of the UE from which to receive the UE's transmissions).  


As to claim 8:
	Barabell and Won disclose the following limitations of claim 6. Barabell further disclose the limitations of claim 8, as follows:
8. The system of claim 6, wherein the first beam differs from the second beam (Barabell, Fig. 1 depicts that the RUs in the vicinity of UE 18 (i.e., the first user device) are different than the RUs in the vicinity of UE 20 (i.e., the first user device, and under broadest reasonable interpretation (BRI) standards, just like UE 18 and UE 20 are different, in a similar manner the first beam used to serve the first user device and the second beam used to second user device are not limited to be the same, in other words, the first beam differs from the second beam).  


As to claim 9:
	Barabell and Won disclose the following limitations of claim 6. Barabell further disclose the limitations of claim 9, as follows:
9. The system of claim 6, wherein the second subset of RUs used to wirelessly transmit to the second user device changes (Barabell, Fig. 1 depicts non-limiting example of a UE (e.g., UE 20) as a second user device, while Barabell, paragraph [0255] discloses that typically a UE is in the radio vicinity of only a subset of RUs that belong to a cell, thus, in a non-limiting example, a CU decides on this particular  subset of RUs that are in the vicinity of the UE from which to receive the UE's uplink transmissions (and, by inference, to transmit downlink transmissions to the UE), while Barabell, paragraph [0326] discloses that a UE may move (and their channel conditions may change), from which it may be inferred that the second subset of RUs in the second UE’s vicinity may change dynamically along with potential movement of the UE, thus, resulting in a change in the subset of RUs chosen to transmit or receive from/to the second UE).    

As to claim 10:
	Barabell and Won disclose the following limitations of claim 1. Barabell further disclose the limitations of claim 10, as follows:
10. The system of claim 1, wherein each of the RUs is located remotely from the DU and at least one other RU (Barabell, Fig. 1 depicts RUs 26a-26i that are remotely located from controllers (i.e., DU) 22 and 24, and that the RUs 26a-26i are also remote from one another since none of them are at the same location).  

As to claim 11:
	Barabell discloses the following limitations of claim 11, as follows:
11. A method performed using a system comprising: 
a distributed unit (DU) to communicatively couple to a core network, the DU configured to implement at least some LAYER 2 functions for a wireless interface and at least some LAYER 1 functions for the wireless interface (Barabell, Fig. 1 and paragraph [0092] depict/disclose a radio network comprising a controller unit (CU), wherein the CU is connected to an operator's core network through a backhaul to nodes such as MME, SGW, etc. that are part of the core network. Examiner notes that the reference of Barabell uses a different term CU to refer to a node that performs similar functions to what the instant application refers to as a DU, while Barabell, paragraph [0096] discloses that a CU may include baseband modems for performing MAC layer (Layer 2) processing, wherein the baseband modems may also perform physical layer (Layer 1) processing), and 
a plurality of remote units (RUs) to wirelessly transmit and receive radio frequency signals to and from a plurality of user devices using the wireless interface (and using beamforming) (Barabell, Fig. 1 and paragraph [0092] depict/disclose a radio network comprising one or more remote units (RU), while Barabell, paragraph [0110] discloses that a RU may a number of transmit and receive antennas, e.g., two, four, six, or eight antennas),
each of the RUs associated with a respective set of one or more antennas (Barabell, paragraph [0110] discloses that a RU may a number of transmit and receive antennas, e.g., two, four, six, or eight antennas), 
wherein each RU is configured to implement the LAYER 1 functions for the wireless interface that are not implemented in the DU (Barabell, Fig. 28 depicts flexible splitting of layer1 and layer2 functions between a CU and RUs, with the RUs performing functions that are not implemented in the CU),
wherein the DU and RUs are communicatively coupled to each other over a fronthaul (Barabell, paragraph [0028] discloses that CUs may be configured to operate as a backhaul controller to manage connection to an external network (i.e., core network), which leads to a supported inference that the CUs that manage internal connections to RUs do so over a fronthaul (as opposed to a backhaul for connecting to external networks)),
wherein the system is configured to use all of the RUs to serve the same cell (Barabell, paragraph [0050] discloses that two or more remote units may belong to a same cell and mobile devices in the cell may be served via one or more of the remote units),
the method comprising: 
transmitting reference signals using multiple beams, at least some of the reference signals transmitted from less than all of the RUs (Barabell, paragraph [0258] discloses that a subset of RUs serving a cell can be assigned to serve a UE, e.g., a first user device which supports an inference that less than all of the RUs serving a cell may be used for transmitting reference signal transmissions to a particular UE), 
receiving measurement reports made by a first user device of the reference signals (Barabell, paragraph [0175] discloses that UE measurement reports received by a CU may be used in selecting the quantized signature vectors which supports an inference that the UE reports are used by the CU to determine reference signal transmissions to the UE);
determining which RUs are included in a first subset of RUs (Barabell, paragraph [0255] discloses that the process of selecting a suitable subset of the RUs by a CU is called pruning, and Barabell, paragraph [0266] discloses that uplink pruning can be based on the relative energy received by each RU from the SRS of a UE),  
the first subset of the RUs including less than all of the RUs otherwise used to serve the same cell (Barabell, paragraph [0258] discloses that a subset of RUs serving a cell can be assigned to serve a UE, e.g., UE 18 in Barabell, Fig. 1 is a non-limiting example of a first user device); and 
41Attorney Docket No. 4650 US U1/100.1906US01wirelessly transmitting at least some user data to the first user device using the first subset of the RUs (and a first beam) (Barabell, Fig. 1 and paragraph [0255] depict/disclose that typically a UE (e.g., UE 18 in Fig. 1) is in the radio vicinity of only a subset of RUs that belong to a cell, thus, in a non-limiting example, a CU decides on this particular subset of RUs that are in the vicinity of the UE from which to receive the UE's uplink transmissions (and, by inference, to transmit downlink transmissions to the UE), while Barabell, paragraph [0254] discloses that localization of the UE is aided by UE measurement reports of downlink reference signals), 
Barabell does not explicitly disclose the following limitations of claim 11, as follows:
	wirelessly transmitting at least some user data to the first user device using the first subset of the RUs and a first beam. 
However, Won, in the same field of endeavor as Barabell, discloses the following limitation of claim 11, as follows:
wirelessly transmitting at least some user data to the first user device using the first subset of the RUs and a first beam (Won, Fig. 9, step S140 and paragraph [0101] depict/disclose that a BS transmits a signal precoded by using a distributed precoding matrix to a UE through the selected RU, with Won, paragraph [0103] disclosing that the BS may determine the distributed precoding matrix based on the angle formed by the transmission beam (e.g., a first transmission beam) from the RU to the UE, i.e., a first beam for transmission of data to the UE (i.e., the first user device) is disclosed).
Regarding claim 11, the same motivation to combine Won with Barabell utilized in claim 1 is equally applicable in the instant claim.


As to claim 12:
	Barabell and Won disclose the following limitations of claim 11. Barabell further disclose the limitations of claim 12, as follows:
12. The method of claim 11, wherein the DU is coupled to the plurality of RUs via at least one intermediary node (Barabell, Fig. 1, elements 34, 36 or 38 are depicted as intermediate nodes between CU and RUs).

As to claim 13:
	Barabell and Won disclose the following limitations of claim 12. Barabell further disclose the limitations of claim 13, as follows:
13. The method of claim 12, wherein the intermediary node comprises an Ethernet switch (Barabell, Fig. 1 and paragraph [0100] depict/disclose that CUs and the RUs may be connected through one or more Ethernet switches, e.g., elements 34, 36, 38).  


As to claim 14:
	Barabell and Won disclose the following limitations of claim 11. Barabell further disclose the limitations of claim 14, as follows:
14. The method of claim 11, wherein the reference signals comprise Channel Status Information Reference Signal (CSI-RS) transmissions (Barabell, paragraph [0108] and [0120] disclose that in a non-limiting example, a CSI-RS cell-specific pseudo-random reference signal is transmitted from 1, 2, 4 or 8 antenna ports (that may transmit RF signals on one or more channels towards UEs), while Barabell, paragraph [0121] discloses that, in some examples, CSI-RS is used by the UE for reporting CSI, in other words, for providing UE feedback in response to receiving CSI-RS from a BS).  


As to claim 15:
	Barabell and Won disclose the following limitations of claim 11. Barabell further disclose the limitations of claim 15, as follows:
15. The method of claim 11, wherein the first subset of RUs used to wirelessly transmit to the first user device changes (Barabell, Fig. 1 depicts non-limiting example of a UE (e.g., UE 18) as a first user device, while Barabell, Barabell, paragraph [0255] discloses that typically a UE is in the radio vicinity of only a subset of RUs that belong to a cell, thus, in a non-limiting example, a CU decides on a particular  subset (i.e., first subset) of RUs that are in the vicinity of the first UE from which to receive the UE's uplink transmissions (and, by inference, to transmit downlink transmissions to the UE), while Barabell, paragraph [0326] discloses that a UE may move (and their channel conditions may change), from which it may be inferred that the first subset of RUs in the first UE’s vicinity may change dynamically along with potential movement of the UE, thus, resulting in a change in the subset of RUs chosen to transmit or receive from/to the first UE).  


As to claim 16:
	Barabell and Won disclose the following limitations of claim 11. Barabell and Won further disclose the limitations of claim 16, as follows:
16. The method of claim 11, wherein the method further comprising: 
receiving measurement reports made by a second user device of the reference signals (Barabell, paragraph [0175] discloses that UE (e.g., UE 20 in Fig. 1 of Barabell, i.e., a second user device) measurement reports received by a CU may be used in selecting the quantized signature vectors which supports an inference that the UE reports are used by the CU to determine reference signal transmissions to the UE); 
determining which RUs are included in a second subset of RUs, the second subset of the RUs including less than all of the RUs otherwise used to serve the same cell (Barabell, paragraph [0258] discloses that a second subset of RUs serving a cell can be assigned to serve a UE, e.g., UE 20 in Barabell, Fig. 1 is a non-limiting example of a second user device); and 
wirelessly transmitting at least some user data to the second user device using the second subset of the RUs (and a second beam) (Barabell, Fig. 1 and paragraph [0255] depict/disclose that typically a UE (e.g., UE 20 in Fig. 1) is in the radio vicinity of only a subset of RUs that belong to a cell, thus, in a non-limiting example, a CU decides on this particular subset of RUs that are in the vicinity of the UE from which to receive the UE's uplink transmissions (and, by inference, to transmit downlink transmissions to the UE), while Barabell, paragraph [0254] discloses that localization of the UE is aided by UE measurement reports of downlink reference signals).
Barabell does not explicitly disclose the following limitation of claim 16, as follows:
wirelessly transmitting at least some user data to the second user device using the second subset of the RUs and a second beam.
However, Won, in the same field of endeavor as Barabell, discloses the following limitation of claim 16, as follows:
wirelessly transmitting at least some user data to the second user device using the second subset of the RUs and a second beam (Won, Fig. 9, step S140 and paragraph [0101] depict/disclose that a BS transmits a signal precoded by using a distributed precoding matrix to a UE (e.g., a second user device) through the selected RU, with Won, paragraph [0103] disclosing that the BS may determine the distributed precoding matrix based on the angle formed by the transmission beam (e.g., a second transmission beam) from the RU to the UE, i.e., a second beam for transmission of data to the UE (i.e., a second user device) is disclosed),
Regarding claim 16, the same motivation to combine Won with Barabell utilized in claim 1 is equally applicable in the instant claim.
As to claim 17:
	Barabell and Won disclose the following limitations of claim 16. Barabell further disclose the limitations of claim 17, as follows:
17. The method of claim 16, wherein the first subset of RUs differs from the second subset of RUs (Barabell, Fig. 1 depicts that the RUs in the vicinity of UE 18 (i.e., the first user device) are different than the RUs in the vicinity of UE 20 (i.e., the first user device, while Barabell, paragraph [0255] discloses that typically a UE is in the radio vicinity of only a subset of RUs that belong to a cell, thus, in a non-limiting example, a CU decides on this particular  subset of RUs that are in the vicinity of the UE from which to receive the UE's transmissions).  


As to claim 18:
	Barabell and Won disclose the following limitations of claim 16. Barabell further disclose the limitations of claim 18, as follows:
18. The method of claim 16, wherein the first beam differs from the second beam (Barabell, Fig. 1 depicts that the RUs in the vicinity of UE 18 (i.e., the first user device) are different than the RUs in the vicinity of UE 20 (i.e., the first user device, and under broadest reasonable interpretation (BRI) standards, just like UE 18 and UE 20 are different, in a similar manner the first beam used to serve the first user device and the second beam used to second user device are not limited to be the same, in other words, the first beam differs from the second beam).  


As to claim 19:
	Barabell and Won disclose the following limitations of claim 16. Barabell further disclose the limitations of claim 19, as follows:
19. The method of claim 16, wherein the second subset of RUs used to wirelessly transmit to the second user device changes (Barabell, Fig. 1 depicts non-limiting example of a UE (e.g., UE 20) as a second user device, while Barabell, paragraph [0255] discloses that typically a UE is in the radio vicinity of only a subset of RUs that belong to a cell, thus, in a non-limiting example, a CU decides on this particular  subset of RUs that are in the vicinity of the UE from which to receive the UE's uplink transmissions (and, by inference, to transmit downlink transmissions to the UE), while Barabell, paragraph [0326] discloses that a UE may move (and their channel conditions may change), from which it may be inferred that the second subset of RUs in the second UE’s vicinity may change dynamically along with potential movement of the UE, thus, resulting in a change in the subset of RUs chosen to transmit or receive from/to the second UE).    
  

As to claim 20:
	Barabell discloses the following limitations of claim 20, as follows:
20. A system for providing wireless service to user devices using a same cell, the system comprising: 
42Attorney Docket No. 4650 US U1/100.1906US01a distributed unit (DU) to communicatively couple the system to a core network (Barabell, Fig. 1 and paragraph [0092] depict/disclose a radio network comprising a controller unit (CU), wherein the CU is connected to an operator's core network through a backhaul to nodes such as MME, SGW, etc. that are part of the core network. Examiner notes that the reference of Barabell uses a different term CU to refer to a node that performs similar functions to what the instant application refers to as a DU),
the DU configured to implement at least some LAYER 2 functions for a wireless interface and at least some LAYER 1 functions for the wireless interface (Barabell, paragraph [0096] discloses that a CU may include baseband modems for performing MAC layer (Layer 2) processing, wherein the baseband modems may also perform physical layer (Layer 1) processing); and 
a plurality of remote units (RUs), each of the RUs associated with a respective set of one or more antennas (Barabell, Fig. 1 and paragraph [0092] depict/disclose a radio network comprising one or more remote units (RU), while Barabell, paragraph [0110] discloses that a RU may a number of transmit and receive antennas, e.g., two, four, six, or eight antennas);
wherein the system is configured to use all of the RUs to serve the same cell (Barabell, paragraph [0050] discloses that two or more remote units may belong to a same cell and mobile devices in the cell may be served via one or more of the remote units);  
wherein the system is configured to wirelessly receiving at least some user data from a first user device using a first subset of the RUs and a first beam, the first subset of the RUs including less than all of the RUs otherwise used to serve the same cell (Barabell, paragraph [0258] discloses that a subset of RUs serving a cell can be assigned to serve a UE, e.g., UE 18 in Barabell, Fig. 1 is a non-limiting example of a first user device); and 
wherein the system is configured to determine which RUs are included in the first subset of RUs used to receive said at least some user data from the first user device based on measurement reports made by the first user device of reference signal transmissions transmitted (using multiple beams) (Barabell, Fig. 1 and paragraph [0255] depict/disclose that typically a UE (e.g., UE 18 in Fig. 1) is in the radio vicinity of only a subset of RUs that belong to a cell, thus, in a non-limiting example, a CU decides on this particular subset of RUs that are in the vicinity of the UE from which to receive the UE's uplink transmissions (and, by inference, to transmit downlink transmissions to the UE), while Barabell, paragraph [0254] discloses that localization of the UE is aided by UE measurement reports of downlink reference signals), 
at least some of the reference signal transmissions transmitted from less than all of the RUs (Barabell, paragraph [0258] discloses that a subset of RUs serving a cell can be assigned to serve a UE, e.g., a first user device which supports an inference that less than all of the RUs serving a cell may be used for transmitting reference signal transmissions to a particular UE).  
Barabell does not explicitly disclose the following limitation of claim 20, as follows:

wherein the system is configured to wirelessly receiving at least some user data from a first user device using a first subset of the RUs and a first beam, and
wherein the system is configured to determine which RUs are included in the first subset of RUs used to receive said at least some user data from the first user device based on measurement reports made by the first user device of reference signal transmissions transmitted using multiple beams.
However, Won, in the same field of endeavor as Barabell, discloses the following limitations of claim 20, as follows:
wherein the system is configured to wirelessly receiving at least some user data from a first user device using a first subset of the RUs and a first beam (Won, Fig. 9, step S140 and paragraph [0101] depict/disclose that a BS transmits a signal precoded by using a distributed precoding matrix to a UE through the selected RU, with Won, paragraph [0103] disclosing that the BS may determine the distributed precoding matrix based on the angle formed by the transmission beam (e.g., a first transmission beam) from the RU to the UE, i.e., a first beam for transmission of data to the UE (i.e., the first user device) is disclosed), and
wherein the system is configured to determine which RUs are included in the first subset of RUs used to receive said at least some user data from the first user device based on measurement reports made by the first user device of reference signal transmissions transmitted using multiple beams (Won, Fig. 9, step S110 and paragraph [0085] depict/disclose that a BS receives a feedback regarding a plurality of transmission beams (i.e., using multiple beams) transmitted through a plurality of RUs from a UE (the UE feedback may include identifiers of the transmission beams and identifiers of at least one RU which forms the transmission beam), Won, Fig. 9, step S120 and paragraph [0089] depict/disclose that the BS determines an RU set among the plurality of the RUs based on the feedback from the UE).

As to claim 21:
	Barabell and Won disclose the following limitations of claim 20. Barabell further disclose the limitations of claim 21, as follows:
21. The system of claim 20, wherein the DU is coupled to the plurality of RUs via at least one intermediary node (Barabell, Fig. 1, elements 34, 36 or 38 are depicted as intermediate nodes between CU and RUs).


As to claim 22:
	Barabell and Won disclose the following limitations of claim 21. Barabell further disclose the limitations of claim 22, as follows:
22. The system of claim 21, wherein the intermediary node comprises an Ethernet switch (Barabell, Fig. 1 and paragraph [0100] depict/disclose that CUs and the RUs may be connected through one or more Ethernet switches, e.g., elements 34, 36, 38).  


As to claim 23:
	Barabell and Won disclose the following limitations of claim 20. Barabell further disclose the limitations of claim 23, as follows:
23. The system of claim 20, wherein the reference signal transmissions comprise Channel Status Information Reference Signal (CSI-RS) transmissions (Barabell, paragraph [0108] and [0120] disclose that in a non-limiting example, a CSI-RS cell-specific pseudo-random reference signal is transmitted from 1, 2, 4 or 8 antenna ports (that may transmit RF signals on one or more channels towards UEs), while Barabell, paragraph [0121] discloses that, in some examples, CSI-RS is used by the UE for reporting CSI, in other words, for providing UE feedback in response to receiving CSI-RS from a BS).  
 

As to claim 24:
	Barabell and Won disclose the following limitations of claim 20. Barabell further disclose the limitations of claim 24, as follows:
24. The system of claim 20, wherein the first subset of RUs used to wirelessly receive from the first user device changes (Barabell, Fig. 1 depicts non-limiting example of a UE (e.g., UE 18) as a first user device, while Barabell, Barabell, paragraph [0255] discloses that typically a UE is in the radio vicinity of only a subset of RUs that belong to a cell, thus, in a non-limiting example, a CU decides on a particular  subset (i.e., first subset) of RUs that are in the vicinity of the first UE from which to receive the UE's uplink transmissions (and, by inference, to transmit downlink transmissions to the UE), while Barabell, paragraph [0326] discloses that a UE may move (and their channel conditions may change), from which it may be inferred that the first subset of RUs in the first UE’s vicinity may change dynamically along with potential movement of the UE, thus, resulting in a change in the subset of RUs chosen to transmit or receive from/to the first UE).  


As to claim 25:
	Barabell and Won disclose the following limitations of claim 20. Barabell and Won further disclose the limitations of claim 25, as follows:
25. The system of claim 20, wherein the system is further configured to 
wirelessly receive at least some user data from a second user device using a second subset of the RUs and a second beam, the second subset of the RUs including less than all of the RUs otherwise used to serve the same cell (Barabell, paragraph [0258] discloses that a subset of RUs serving a cell can be assigned to serve a UE, e.g., UE 20 in Barabell, Fig. 1 is a non-limiting example of a second user device); and 
wherein the system is further configured to determine which RUs are included in the second subset of RUs used to receive said at least some user data from the second user 43Attorney Docket No. 4650 US U1/100.1906US01device based on measurement reports made by the second user device of the reference signal transmissions transmitted (using the multiple beams) (Barabell, Fig. 1 and paragraph [0255] depict/disclose that typically a UE (e.g., UE 20 in Fig. 1) is in the radio vicinity of only a subset of RUs that belong to a cell, thus, in a non-limiting example, a CU decides on this particular  subset of RUs that are in the vicinity of the UE from which to receive the UE's uplink transmissions (and, by inference, to transmit downlink transmissions to the UE), while Barabell, paragraph [0254] discloses that localization of the UE is aided by UE measurement reports of downlink reference signals).  
Barabell does not explicitly disclose the following limitations of claim 25, as follows:
wirelessly receive at least some user data from a second user device using a second subset of the RUs and a second beam, and
wherein the system is further configured to determine which RUs are included in the second subset of RUs used to receive said at least some user data from the second user 43Attorney Docket No. 4650 US U1/100.1906US01device based on measurement reports made by the second user device of the reference signal transmissions transmitted (using the multiple beams)
However, Won, in the same field of endeavor as Barabell, discloses the following limitation of claims 25, as follows:
wirelessly receive at least some user data from a second user device using a second subset of the RUs and a second beam (Won, Fig. 9, step S140 and paragraph [0101] depict/disclose that a BS transmits a signal precoded by using a distributed precoding matrix to a UE through the selected RU, with Won, paragraph [0103] disclosing that the BS may determine the distributed precoding matrix based on the angle formed by the transmission beam (e.g., a second transmission beam) from the RU to the UE, i.e., a second beam for transmission of data to the UE (i.e., the second user device) is disclosed), and
wherein the system is further configured to determine which RUs are included in the second subset of RUs used to receive said at least some user data from the second user 43Attorney Docket No. 4650 US U1/100.1906US01device based on measurement reports made by the second user device of the reference signal transmissions transmitted using the multiple beams (Won, Fig. 9, step S110 and paragraph [0085] depict/disclose that a BS receives a feedback regarding a plurality of transmission beams (i.e., using multiple beams) transmitted through a plurality of RUs from a UE (the UE feedback may include identifiers of the transmission beams and identifiers of at least one RU which forms the transmission beam), Won, Fig. 9, step S120 and paragraph [0089] depict/disclose that the BS determines an RU set among the plurality of the RUs based on the feedback from the UE).
Regarding claim 25, the same motivation to combine Won with Barabell utilized in claim 1 is equally applicable in the instant claim.


As to claim 26:
	Barabell and Won disclose the following limitations of claim 25. Barabell further disclose the limitations of claim 26, as follows:
26. The system of claim 25, wherein the first subset of RUs differs from the second subset of RUs (Barabell, Fig. 1 depicts that the RUs in the vicinity of UE 18 (i.e., the first user device) are different than the RUs in the vicinity of UE 20 (i.e., the first user device, while Barabell, paragraph [0255] discloses that typically a UE is in the radio vicinity of only a subset of RUs that belong to a cell, thus, in a non-limiting example, a CU decides on this particular  subset of RUs that are in the vicinity of the UE from which to receive the UE's transmissions).  

As to claim 27:
	Barabell and Won disclose the following limitations of claim 25. Barabell further disclose the limitations of claim 27, as follows:
27. The system of claim 25, wherein the first beam differs from the second beam (Barabell, Fig. 1 depicts that the RUs in the vicinity of UE 18 (i.e., the first user device) are different than the RUs in the vicinity of UE 20 (i.e., the first user device, and under broadest reasonable interpretation (BRI) standards, just like UE 18 and UE 20 are different, in a similar manner the first beam used to serve the first user device and the second beam used to second user device are not limited to be the same, in other words, the first beam differs from the second beam).  


As to claim 28:
	Barabell and Won disclose the following limitations of claim 25. Barabell further disclose the limitations of claim 28, as follows:
28. The system of claim 25, wherein the second subset of RUs used to wirelessly receive from the second user device changes (Barabell, Fig. 1 depicts non-limiting example of a UE (e.g., UE 20) as a second user device, while Barabell, paragraph [0255] discloses that typically a UE is in the radio vicinity of only a subset of RUs that belong to a cell, thus, in a non-limiting example, a CU decides on this particular  subset of RUs that are in the vicinity of the UE from which to receive the UE's uplink transmissions (and, by inference, to transmit downlink transmissions to the UE), while Barabell, paragraph [0326] discloses that a UE may move (and their channel conditions may change), from which it may be inferred that the second subset of RUs in the second UE’s vicinity may change dynamically along with potential movement of the UE, thus, resulting in a change in the subset of RUs chosen to transmit or receive from/to the second UE).    


As to claim 29:
	Barabell and Won disclose the following limitations of claim 20. Barabell further disclose the limitations of claim 29, as follows:
29. The system of claim 20, wherein each of the RUs is located remotely from the DU and at least one other RU (Barabell, Fig. 1 depicts RUs 26a-26i that are remotely located from controllers (i.e., DU) 22 and 24, and that the RUs 26a-26i are also remote from one another since none of them are at the same location).   


As to claim 30:
	Barabell discloses the following limitations of claim 30, as follows:
30. A method performed using a system comprising: 
a distributed unit (DU) to communicatively couple to a core network (Barabell, Fig. 1 and paragraph [0092] depict/disclose a radio network comprising a controller unit (CU), wherein the CU is connected to an operator's core network through a backhaul to nodes such as MME, SGW, etc. that are part of the core network. Examiner notes that the reference of Barabell uses a different term CU to refer to a node that performs similar functions to what the instant application refers to as a DU),
the DU configured to implement at least some LAYER 2 functions for a wireless interface and at least some LAYER 1 functions for the wireless interface(Barabell, paragraph [0096] discloses that a CU may include baseband modems for performing MAC layer (Layer 2) processing, wherein the baseband modems may also perform physical layer (Layer 1) processing); and
a plurality of remote units (RUs) to wirelessly transmit and receive radio frequency signals to and from a plurality of user devices using the wireless interface and using beamforming (Barabell, Fig. 1 and paragraph [0092] depict/disclose a radio network comprising one or more remote units (RU), while Barabell, paragraph [0110] discloses that a RU may a number of transmit and receive antennas, e.g., two, four, six, or eight antennas), 
each of the RUs associated with a respective set of one or more antennas, 
wherein each RU is configured to implement the LAYER 1 functions for the wireless interface that are not implemented in the DU, 
wherein the DU and RUs are communicatively coupled to each other over a fronthaul, 
wherein the system is configured to use all of the RUs to serve the same cell (Barabell, paragraph [0050] discloses that two or more remote units may belong to a same cell and mobile devices in the cell may be served via one or more of the remote units), 
the method comprising: 
transmitting reference signals (using multiple beams), at least some of the reference signals transmitted from less than all of the RUs (Barabell, paragraph [0258] discloses that a subset of RUs serving a cell can be assigned to serve a UE, e.g., a first user device which supports an inference that less than all of the RUs serving a cell may be used for transmitting reference signal transmissions to a particular UE), 
receiving measurement reports made by a first user device of the reference signals (Barabell, paragraph [0175] discloses that UE measurement reports received by a CU may be used in selecting the quantized signature vectors which supports an inference that the UE reports are used by the CU to determine reference signal transmissions to the UE);
determining which RUs are included in a first subset of RUs, the first subset of the RUs including less than all of the RUs otherwise used to serve the same cell (Barabell, paragraph [0255] discloses that the process of selecting a suitable subset of the RUs by a CU is called pruning, and Barabell, paragraph [0266] discloses that uplink pruning can be based on the relative energy received by each RU from the SRS of a UE); and 
wirelessly receiving at least some user data from the first user device using the first subset of the RUs (and a first beam) (Barabell, Fig. 1 and paragraph [0255] depict/disclose that typically a UE (e.g., UE 18 in Fig. 1) is in the radio vicinity of only a subset of RUs that belong to a cell, thus, in a non-limiting example, a CU decides on this particular subset of RUs that are in the vicinity of the UE from which to receive the UE's uplink transmissions, while Barabell, paragraph [0254] discloses that localization of the UE is aided by UE measurement reports of downlink reference signals).
Barabell does not explicitly disclose the following limitation of claim 30, as follows:
transmitting reference signals using multiple beams, at least some of the reference signals transmitted from less than all of the RUs, and 
wirelessly receiving at least some user data from the first user device using the first subset of the RUs and a first beam.
However, Won, in the same field of endeavor as Barabell, discloses the following limitations of claim 30, as follows:
transmitting reference signals using multiple beams, at least some of the reference signals transmitted from less than all of the RUs (Won, Fig. 9, step S110 and paragraph [0085] depict/disclose that a BS receives a feedback regarding a plurality of transmission beams (i.e., using multiple beams) transmitted through a plurality of RUs from a UE (the UE feedback may include identifiers of the transmission beams and identifiers of at least one RU which forms the transmission beam), Won, Fig. 9, step S120 and paragraph [0089] depict/disclose that the BS determines an RU set among the plurality of the RUs based on the feedback from the UE), and
wirelessly receiving at least some user data from the first user device using the first subset of the RUs and a first beam (Won, Fig. 9, step S140 and paragraph [0101] depict/disclose that a BS transmits a signal precoded by using a distributed precoding matrix to a UE through the selected RU, with Won, paragraph [0103] disclosing that the BS may determine the distributed precoding matrix based on the angle formed by the transmission beam (e.g., a first transmission beam) from the RU to the UE, i.e., a first beam for transmission of data to the UE (i.e., the first user device) is disclosed).
Regarding claim 30, the same motivation to combine Won with Barabell utilized in claim 1 is equally applicable in the instant claim.

As to claim 31:
	Barabell and Won disclose the following limitations of claim 30. Barabell further disclose the limitations of claim 31, as follows:
31. The method of claim 30, wherein the DU is coupled to the plurality of RUs via at least one intermediary node (Barabell, Fig. 1, elements 34, 36 or 38 are depicted as intermediate nodes between CU and RUs).

As to claim 32:
	Barabell and Won disclose the following limitations of claim 31. Barabell further disclose the limitations of claim 32, as follows:
32. The method of claim 31, wherein the intermediary node comprises an Ethernet switch (Barabell, Fig. 1 and paragraph [0100] depict/disclose that CUs and the RUs may be connected through one or more Ethernet switches, e.g., elements 34, 36, 38).  

 As to claim 33:
	Barabell and Won disclose the following limitations of claim 30. Barabell further disclose the limitations of claim 33, as follows:
33. The method of claim 30, wherein the reference signals comprise Channel Status Information Reference Signal (CSI-RS) transmissions (Barabell, paragraph [0108] and [0120] disclose that in a non-limiting example, a CSI-RS cell-specific pseudo-random reference signal is transmitted from 1, 2, 4 or 8 antenna ports (that may transmit RF signals on one or more channels towards UEs), while Barabell, paragraph [0121] discloses that, in some examples, CSI-RS is used by the UE for reporting CSI, in other words, for providing UE feedback in response to receiving CSI-RS from a BS).  

As to claim 34:
	Barabell and Won disclose the following limitations of claim 30. Barabell further disclose the limitations of claim 34, as follows:
34. The method of claim 30, wherein the first subset of RUs used to wirelessly receive from the first user device changes (Barabell, Fig. 1 depicts non-limiting example of a UE (e.g., UE 18) as a first user device, while Barabell, Barabell, paragraph [0255] discloses that typically a UE is in the radio vicinity of only a subset of RUs that belong to a cell, thus, in a non-limiting example, a CU decides on a particular  subset (i.e., first subset) of RUs that are in the vicinity of the first UE from which to receive the UE's uplink transmissions (and, by inference, to transmit downlink transmissions to the UE), while Barabell, paragraph [0326] discloses that a UE may move (and their channel conditions may change), from which it may be inferred that the first subset of RUs in the first UE’s vicinity may change dynamically along with potential movement of the UE, thus, resulting in a change in the subset of RUs chosen to transmit or receive from/to the first UE).  

As to claim 35:
	Barabell and Won disclose the following limitations of claim 30. Barabell further disclose the limitations of claim 35, as follows:
35. The method of claim 30, wherein the method further comprises: 
receiving measurement reports made by a second user device of the reference signals (Barabell, paragraph [0175] discloses that UE (e.g., UE 20 in Fig. 1 of Barabell, i.e., a second user device) measurement reports received by a CU may be used in selecting the quantized signature vectors which supports an inference that the UE reports are used by the CU to determine reference signal transmissions to the UE);
determining which RUs are included in a second subset of RUs, the second subset of the RUs including less than all of the RUs otherwise used to serve the same cell (Barabell, paragraph [0258] discloses that a second subset of RUs serving a cell can be assigned to serve a UE, e.g., UE 20 in Barabell, Fig. 1 is a non-limiting example of a second user device); and
wirelessly receiving at least some user data from the second user device using the second subset of the RUs (and a second beam) (Barabell, Fig. 1 and paragraph [0255] depict/disclose that typically a UE (e.g., UE 20 in Fig. 1) is in the radio vicinity of only a subset of RUs that belong to a cell, thus, in a non-limiting example, a CU decides on this particular subset of RUs that are in the vicinity of the UE from which to receive the UE's uplink transmissions (and, by inference, to transmit downlink transmissions to the UE), while Barabell, paragraph [0254] discloses that localization of the UE is aided by UE measurement reports of downlink reference signals).
  
As to claim 36:
	Barabell and Won disclose the following limitations of claim 35. Barabell further disclose the limitations of claim 36, as follows:
36. The method of claim 35, wherein the first subset of RUs differs from the second subset of RUs (Barabell, Fig. 1 depicts that the RUs in the vicinity of UE 18 (i.e., the first user device) are different than the RUs in the vicinity of UE 20 (i.e., the first user device, while Barabell, paragraph [0255] discloses that typically a UE is in the radio vicinity of only a subset of RUs that belong to a cell, thus, in a non-limiting example, a CU decides on this particular  subset of RUs that are in the vicinity of the UE from which to receive the UE's transmissions).  
  
As to claim 37:
	Barabell and Won disclose the following limitations of claim 35. Barabell further disclose the limitations of claim 37, as follows:
37. The method of claim 35, wherein the first beam differs from the second beam (Barabell, Fig. 1 depicts that the RUs in the vicinity of UE 18 (i.e., the first user device) are different than the RUs in the vicinity of UE 20 (i.e., the first user device, and under broadest reasonable interpretation (BRI) standards, just like UE 18 and UE 20 are different, in a similar manner the first beam used to serve the first user device and the second beam used to second user device are not limited to be the same, in other words, the first beam differs from the second beam).  

As to claim 38:
	Barabell and Won disclose the following limitations of claim 35. Barabell further disclose the limitations of claim 38, as follows:
38. The method of claim 35, wherein the second subset of RUs used to wirelessly receive from the second user device changes (Barabell, Fig. 1 depicts non-limiting example of a UE (e.g., UE 20) as a second user device, while Barabell, paragraph [0255] discloses that typically a UE is in the radio vicinity of only a subset of RUs that belong to a cell, thus, in a non-limiting example, a CU decides on this particular  subset of RUs that are in the vicinity of the UE from which to receive the UE's uplink transmissions (and, by inference, to transmit downlink transmissions to the UE), while Barabell, paragraph [0326] discloses that a UE may move (and their channel conditions may change), from which it may be inferred that the second subset of RUs in the second UE’s vicinity may change dynamically along with potential movement of the UE, thus, resulting in a change in the subset of RUs chosen to transmit or receive from/to the second UE).    


As to claim 39:
	Barabell discloses the following limitations of claim 39, as follows:
39. A system comprising: 
a distributed unit (DU) to communicatively couple to a core network (Barabell, Fig. 1 and paragraph [0092] depict/disclose a radio network comprising a controller unit (CU), wherein the CU is connected to an operator's core network through a backhaul to nodes such as MME, SGW, etc. that are part of the core network. Examiner notes that the reference of Barabell uses a different term CU to refer to a node that performs similar functions to what the instant application refers to as a DU),
the DU configured to implement at least some LAYER 2 functions for a wireless interface and at least some LAYER 1 functions for the wireless interface (Barabell, paragraph [0096] discloses that a CU may include baseband modems for performing MAC layer (Layer 2) processing, wherein the baseband modems may also perform physical layer (Layer 1) processing); and 
a plurality of remote units (RUs) to wirelessly transmit and receive radio frequency signals to and from a plurality of items of user equipment (UEs) using the wireless interface (and using beamforming) (Barabell, Fig. 1 and paragraph [0092] depict/disclose a radio network comprising one or more remote units (RU), while Barabell, paragraph [0110] discloses that a RU may a number of transmit and receive antennas, e.g., two, four, six, or eight antennas), 
each of the RUs associated with a respective set of one or more antennas (Barabell, paragraph [0110] discloses that a RU may a number of transmit and receive antennas, e.g., two, four, six, or eight antennas); 
45Attorney Docket No. 4650 US U1/100.1906US01wherein each RU is configured to implement the LAYER 1 functions for the wireless interface that are not implemented in the DU (Barabell, Fig. 28 depicts flexible splitting of layer1 and layer2 functions between a CU and RUs, with the RUs performing functions that are not implemented in the CU); 
wherein the DU and RUs are communicatively coupled to each other over a fronthaul (Barabell, paragraph [0028] discloses that CUs may be configured to operate as a backhaul controller to manage connection to an external network (i.e., core network), which leads to a supported inference that the CUs that manage internal connections to RUs do so over a fronthaul (as opposed to a backhaul for connecting to external networks)); 
wherein the DU is configured to determine a serving set of RUs that should be used to serve each of the UEs (when beamforming is used) (Barabell, Fig. 1 and paragraph [0255] depict/disclose that typically a UE (e.g., UE 18 in Fig. 1) is in the radio vicinity of only a subset of RUs that belong to a cell, thus, in a non-limiting example, a CU decides on this particular subset of RUs that are in the vicinity of the UE from which to receive the UE's uplink transmissions (and, by inference, to transmit downlink transmissions to the UE), while Barabell, paragraph [0254] discloses that localization of the UE is aided by UE measurement reports of downlink reference signals); 
wherein the system is configured to simultaneously communicate with multiple UEs using the same time-frequency resources (Barabell, paragraph [0153] discloses that RUs and physical antennas transmit signals to a UE and that multiple UEs are served simultaneously on the same time-frequency resource); and 
wherein the system is configured to determine if a reuse set of UEs can be scheduled to use the same time-frequency resources based on the respective serving set of RUs used to serve each UE included in said reuse set of UEs and the respective beam used to serve each UE included in said reuse set of UEs (Barabell, paragraph [0153] discloses that multiple UEs may be served simultaneously on the same time-frequency resource via RUs or antennas whose coverage areas do not substantially overlap).  
Barabell does not explicitly disclose the following limitation of claim 39, as follows:
wherein the DU is configured to determine a serving set of RUs that should be used to serve each of the UEs (when beamforming is used).
However, Won, in the same field of endeavor as Barabell, discloses the following limitation of claim 39, as follows:
wherein the DU is configured to determine a serving set of RUs that should be used to serve each of the UEs when beamforming is used (Won, Fig. 9, step S140 and paragraph [0101] depict/disclose that a BS transmits a signal precoded by using a distributed precoding matrix to a UE through the selected RU, with Won, paragraph [0103] disclosing that the BS may determine the distributed precoding matrix based on the angle formed by the transmission beam, i.e., digital beamforming is disclosed.  See also, Won, Fig. 9, step S110 and paragraph [0085] depict/disclose that a BS receives a feedback regarding a plurality of transmission beams (i.e., using multiple beams) transmitted through a plurality of RUs from a UE (the UE feedback may include identifiers of the transmission beams and identifiers of at least one RU which forms the transmission beam), Won, Fig. 9, step S120 and paragraph [0089] depict/disclose that the BS determines an RU set among the plurality of the RUs based on the feedback from the UE).
	Won is combinable with Barabell because both belong to the same field of endeavor of providing means of communication between a UE and RUs in a split layer 1 wireless network implementation. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the methods of selecting a subset of RUs for communicating with a UE as disclosed by Barabell to include mechanism for applying digital beamforming while selecting and utilizing particular beams for the UE-RU communication as disclosed by Won in order to make use of known techniques to improve similar devices (methods, or products) in the same way. 

As to claim 40:
	Barabell and Won disclose the following limitations of claim 39. Barabell further disclose the limitations of claim 40, as follows:
40. The system of claim 39, wherein the system is configured to use at least one of: analog beamforming and digital beamforming (Won, Fig. 9, step S140 and paragraph [0101] depict/disclose that a BS transmits a signal precoded by using a distributed precoding matrix to a UE through the selected RU, i.e., digital beamforming using precoding is disclosed).  

As to claim 41:
	Barabell and Won disclose the following limitations of claim 39. Barabell further disclose the limitations of claim 41, as follows:
41. The system of claim 39, wherein the system is configured to wireless communicate with the plurality of UEs using a Fifth Generation New Radio (5G NR) wireless interface (Barabell, paragraph [0102] discloses that an appropriate release of LTE standard, or a variety of other appropriate future (e.g., 5G NR) or existing air interface technologies may be used by the system and methods disclosed in Barabell).

As to claim 42:
	Barabell and Won disclose the following limitations of claim 39. Barabell further disclose the limitations of claim 42, as follows:
42. The system of claim 39, wherein the system is configured to: 
schedule a UE to make a set of reference signal transmissions (Barabell, Fig. 30, step 3001 and paragraph [0264] depict/disclose that a RUs may schedule the UE to send SRS reference signal transmission); 
measure, at each of a candidate set of two or more of the RUs, a respective received signal strength of each of the reference signal transmissions from said UE (received using a respective at least one of a set of multiple beams) (Barabell, Fig. 30, step 3002 and paragraph [0266] depict/disclose that a CU forms a cluster of RUs by using localization based on SRS); and 
determine, using the received signal strength measurements, the respective serving set of one or more of the RUs (and the respective beam) to serve said UE (Barabell, paragraph [0266] discloses that a CU forms a cluster of RUs based on the relative energy received by each RU from the SRS of a UE, while Barabell, paragraph [0133] discloses that a CU may use multiple UE CSI reports along with multiple PMI/RI (Pre-coding Matrix Indicator/Rank Indicator) reports received from the UE to determine precoder coefficients, i.e., indirectly selecting coefficients for beamforming for selected beams).
Barabell does not explicitly disclose the following limitation of claim 42, as follows:
measure, at each of a candidate set of two or more of the RUs, a respective received signal strength of each of the reference signal transmissions from said UE received using a respective at least one of a set of multiple beams.
However, Won, in the same field of endeavor as Barabell, discloses the following limitation of claim 42, as follows:
measure, at each of a candidate set of two or more of the RUs, a respective received signal strength of each of the reference signal transmissions from said UE received using a respective at least one of a set of multiple beams (Won, Fig. 9, step S110 and paragraph [0085] depict/disclose that a BS receives a feedback regarding a plurality of transmission beams (i.e., using multiple beams) transmitted through a plurality of RUs from a UE (the UE feedback may include identifiers of the transmission beams and identifiers of at least one RU which forms the transmission beam), Won, Fig. 9, step S120 and paragraph [0089] depict/disclose that the BS determines an RU set among the plurality of the RUs based on the feedback from the UE).
Regarding claim 42, the same motivation to combine Won with Barabell utilized in claim 1 is equally applicable in the instant claim.

As to claim 43:
	Barabell and Won disclose the following limitations of claim 42. Barabell further disclose the limitations of claim 43, as follows:
43. The system of claim 42, wherein the set of reference transmissions comprises a set of Sounding Reference Signal (SRS) transmissions (Barabell, Fig. 30, step 3001).  


As to claim 44:
	Barabell and Won disclose the following limitations of claim 42. Barabell further disclose the limitations of claim 44, as follows:
44. The system of claim 42, wherein the candidate set of two or more of the RUs includes one of: all of the RUs; and only the RUs in a neighborhood of said UE (Barabell, Fig. 1 and paragraph [0255] depict/disclose that typically a UE (e.g., UE 18 in Fig. 1) is in the radio vicinity of only a subset of RUs that belong to a cell, thus, in a non-limiting example, a CU decides on this particular subset of RUs that are in the vicinity of the UE from which to receive the UE's transmissions. Based on this, an inference is supported that in some cases this may include all the RUs, and in other cases a subset of RUs may be included up to even a single RU).


As to claim 45:
	Barabell and Won disclose the following limitations of claim 42. Barabell and Won further disclose the limitations of claim 45, as follows:
45. The system of claim 42, wherein the set of multiple beams includes one of: all of a set of predetermined beams the system is configured to use; and only those beams that said UE reported as having significant received signal strength during a most-recent bream-sweep process performed for said UE (Barabell, paragraph [0175] discloses that a UE may measure the downlink signal strength and quality based on receive CS-RS reference signal transmissions, and report the results of these measurements to a CU, while Barabell, paragraph [0143] discloses that in a non-limiting example of a UE having a single antenna, individually generalized beams are formed for each UE, while Barabell, paragraph [0255] discloses that the process of selecting a suitable subset of the RUs by a CU is called pruning, and Barabell, paragraph [0266] discloses that uplink pruning can be based on the relative energy received by each RU from the SRS of a UE).  
Barabell does not explicitly disclose the following limitation of claim 45, as follows:
wherein the set of multiple beams includes one of: all of a set of predetermined beams the system is configured to use; and only those beams that said UE reported as having significant received signal strength during a most-recent bream-sweep process performed for said UE.
However, Won, in the same field of endeavor as Barabell, discloses the following limitation of claim 45, as follows:
wherein the set of multiple beams includes one of: all of a set of predetermined beams the system is configured to use; and only those beams that said UE reported as having significant received signal strength during a most-recent bream-sweep process performed for said UE (Won, Fig. 9, step S110 and paragraph [0085] depict/disclose that a BS receives a feedback regarding a plurality of transmission beams (i.e., using multiple beams) transmitted through a plurality of RUs from a UE (the UE feedback may include identifiers of the transmission beams and identifiers of at least one RU which forms the transmission beam), Won, Fig. 9, step S120 and paragraph [0089] depict/disclose that the BS determines an RU set among the plurality of the RUs based on the feedback from the UE).
Regarding claim 45, the same motivation to combine Won with Barabell utilized in claim 1 is equally applicable in the instant claim.

As to claim 46:
	Barabell and Won disclose the following limitations of claim 39. Barabell further disclose the limitations of claim 46, as follows:
46. The system of claim 39, wherein the system is configured to: 
schedule a UE to make a reference signal transmission (Barabell, Fig. 30, step 3001 and paragraph [0264] depict/disclose that a RUs may schedule the UE to send SRS reference signal transmission, while Barabell, paragraph [0150] discloses that each UE is requested to report multiple CSI individually for multiple RUs in a cell); 
measure, at each of a candidate set of two or more of the RUs, a respective received signal strength of the reference signal transmission from said UE received using an omni- directional or wide beam (Barabell, paragraph [0323] discloses that an antenna (used for transmission between UE and RU) can be of any type of antenna such as omni-directional, while Barabell, Fig. 30, step 3002 and paragraph [0266] depict/disclose that a CU forms a cluster of RUs by using localization based on SRS); and 
determine, using the received signal strength measurements, the respective serving set of one or more of the RUs to serve said UE (Barabell, paragraph [0266] discloses that a CU forms a cluster of RUs based on the relative energy received by each RU from the SRS of a UE, while Barabell, paragraph [0133] discloses that a CU may use multiple UE CSI reports along with multiple PMI/RI (Pre-coding Matrix Indicator/Rank Indicator) reports received from the UE to determine precoder coefficients, i.e., indirectly selecting coefficients for beamforming for selected beams).
 
As to claim 47:
	Barabell and Won disclose the following limitations of claim 46. Barabell further disclose the limitations of claim 47, as follows:

47. The system of claim 46, wherein the set of reference transmissions comprises a set of Sounding Reference Signal (SRS) transmissions (Barabell, Fig. 30, step 3001).  

As to claim 48:
	Barabell and Won disclose the following limitations of claim 46. Barabell further disclose the limitations of claim 48, as follows:
48. The system of claim 46, wherein the candidate set of two or more of the RUs includes one of: all of the RUs; and only the RUs in a neighborhood of said UE (Barabell, Fig. 1 and paragraph [0255] depict/disclose that typically a UE (e.g., UE 18 in Fig. 1) is in the radio vicinity of only a subset of RUs that belong to a cell, thus, in a non-limiting example, a CU decides on this particular subset of RUs that are in the vicinity of the UE from which to receive the UE's transmissions. Based on this, an inference is supported that in some cases this may include all the RUs, and in other cases a subset of RUs may be included up to even a single RU).

As to claim 54:
	Barabell and Won disclose the following limitations of claim 39. Barabell further disclose the limitations of claim 54, as follows:
54. The system of claim 39, wherein the system is configured to: 
schedule each of a candidate set of two or more of the RUs to make reference signal transmissions using a set of multiple beams during time-frequency resources in which only that RU makes the reference signal transmissions (Barabell, paragraph [0153] discloses that multiple UEs may be served simultaneously on the same time-frequency resource via RUs or antennas whose coverage areas do not substantially overlap);  
instruct a UE to separately report signal strength measurements of the reference signal transmissions from the RUs in the candidate set (Barabell, paragraph [0175] discloses that a UE may be instructed to measure the downlink signal strength and quality based on receive CS-RS reference signal transmissions, and report the results of these measurements to a CU); 
receive, at the system, the separate measurement reports from said UE made by said UE for the reference signal transmissions (Barabell, paragraph [0175] discloses that UE measurement reports received by a CU may be used in selecting the quantized signature vectors which supports an inference that the UE reports are used by the CU to determine reference signal transmissions to the UE); and 
determine, using the measurements reports, the respective serving set of one or more of the RUs and the respective beam to serve said UE (Barabell, paragraph [0255] discloses that the process of selecting a suitable subset of the RUs by a CU is called pruning, and Barabell, paragraph [0266] discloses that uplink pruning can be based on the relative energy received by each RU from the SRS of a UE).  

As to claim 55:
	Barabell and Won disclose the following limitations of claim 54. Barabell further disclose the limitations of claim 55, as follows:
55. The system of claim 54, wherein the set of reference transmissions comprises Channel Status Information Reference Signal (CSI-RS) transmissions (Barabell, Fig. 30, step 3003 and paragraph [0124] depict/disclose that a CU determines CSI-RS configurations for all RUs considering UE transmissions on the uplinks, after which RUs begin transmitting according to the defined configurations).


As to claim 56:
	Barabell and Won disclose the following limitations of claim 54. Barabell further disclose the limitations of claim 56, as follows:

56. The system of claim 54, wherein the candidate set of two or more of the RUs includes one of: all of the RUs; and only the RUs in a neighborhood of said UE (Barabell, Fig. 1 and paragraph [0255] depict/disclose that typically a UE (e.g., UE 18 in Fig. 1) is in the radio vicinity of only a subset of RUs that belong to a cell, thus, in a non-limiting example, a CU decides on this particular subset of RUs that are in the vicinity of the UE from which to receive the UE's transmissions. Based on this, an inference is supported that in some cases this may include all the RUs, and in other cases a subset of RUs may be included up to a single RU).

As to claim 57:
	Barabell and Won disclose the following limitations of claim 54. Barabell further disclose the limitations of claim 57, as follows:
57. The system of claim 54, wherein the set of multiple beams includes one of: all of a set of predetermined beams the system is configured to use; and only those beams that said UE reported as having significant received signal strength during a most-recent bream-sweep process performed for said UE (Barabell, paragraph [0175] discloses that a UE may measure the downlink signal strength and quality based on receive CS-RS reference signal transmissions, and report the results of these measurements to a CU, while Barabell, paragraph [0143] discloses that in a non-limiting example of a UE having a single antenna, individually generalized beams are formed for each UE, while Barabell, paragraph [0255] discloses that the process of selecting a suitable subset of the RUs by a CU is called pruning, and Barabell, paragraph [0266] discloses that uplink pruning can be based on the relative energy received by each RU from the SRS of a UE).  
Barabell does not explicitly disclose the following limitation of claim 57, as follows:
wherein the set of multiple beams includes one of: all of a set of predetermined beams the system is configured to use.
However, Won, in the same field of endeavor as Barabell, discloses the following limitation of claim 57, as follows:
wherein the set of multiple beams includes one of: all of a set of predetermined beams the system is configured to use (Won, Fig. 9, step S110 and paragraph [0085] depict/disclose that a BS receives a feedback regarding a plurality of transmission beams (i.e., using multiple beams) transmitted through a plurality of RUs from a UE (the UE feedback may include identifiers of the transmission beams and identifiers of at least one RU which forms the transmission beam), Won, Fig. 9, step S120 and paragraph [0089] depict/disclose that the BS determines an RU set among the plurality of the RUs based on the feedback from the UE).
Regarding claim 57, the same motivation to combine Won with Barabell utilized in claim 1 is equally applicable in the instant claim.

As to claim 59:
	Barabell and Won disclose the following limitations of claim 39. Barabell further disclose the limitations of claim 59, as follows:
59. The system of claim 39, wherein each of the RUs is located remotely from the DU and at least one other RU (Barabell, Fig. 1 depicts RUs 26a-26i that are remotely located from controllers (i.e., DU) 22 and 24, and that the RUs 26a-26i are also remote from one another since none of them are at the same location).  

As to claim 60:
	Barabell discloses the following limitations of claim 60, as follows:
60. A method performed using a system comprising: 
a distributed unit (DU) to communicatively couple to a core network (Barabell, Fig. 1 and paragraph [0092] depict/disclose a radio network comprising a controller unit (CU), wherein the CU is connected to an operator's core network through a backhaul to nodes such as MME, SGW, etc. that are part of the core network. Examiner notes that the reference of Barabell uses a different term CU to refer to a node that performs similar functions to what the instant application refers to as a DU),
the DU configured to implement at least some LAYER 2 functions for a wireless interface and at least some LAYER 1 functions for the wireless interface (Barabell, paragraph [0096] discloses that a CU may include baseband modems for performing MAC layer (Layer 2) processing, wherein the baseband modems may also perform physical layer (Layer 1) processing); and 
a plurality of remote units (RUs) to wirelessly transmit and receive radio frequency signals to and from a plurality of items of user equipment (UEs) using the
wireless interface (and using beamforming) (Barabell, Fig. 1 and paragraph [0092] depict/disclose a radio network comprising one or more remote units (RU), while Barabell, paragraph [0110] discloses that a RU may a number of transmit and receive antennas, e.g., two, four, six, or eight antennas),
each of the RUs associated with a respective set of one or more antennas (Barabell, paragraph [0110] discloses that a RU may a number of transmit and receive antennas, e.g., two, four, six, or eight antennas),
wherein each RU is configured to implement the LAYER 1 functions for the wireless interface that are not implemented in the DU (Barabell, Fig. 28 depicts flexible splitting of layer1 and layer2 functions between a CU and RUs, with the RUs performing functions that are not implemented in the CU);  
wherein the DU and RUs are communicatively coupled to each other over a fronthaul (Barabell, paragraph [0028] discloses that CUs may be configured to operate as a backhaul controller to manage connection to an external network (i.e., core network), which leads to a supported inference that the CUs that manage internal connections to RUs do so over a fronthaul (as opposed to a backhaul for connecting to external networks)),
the method comprising:
scheduling a UE to make a set of reference signal transmissions (Barabell, Fig. 30, step 3001 and paragraph [0264] depict/disclose that a RUs may schedule the UE to send SRS reference signal transmission); 
measuring, at each of a candidate set of two or more of the RUs, a respective
received signal strength of each of the reference signal transmissions from said UE (received using a respective at least one of a set of multiple beams) (Barabell, Fig. 30, step 3002 and paragraph [0266] depict/disclose that a CU forms a cluster of RUs by using localization based on SRS); and 
determining, using the received signal strength measurements, a serving set of one or more of the RUs (and a beam) to serve said UE (Barabell, paragraph [0266] discloses that a CU forms a cluster of RUs based on the relative energy received by each RU from the SRS of a UE, while Barabell, paragraph [0133] discloses that a CU may use multiple UE CSI reports along with multiple PMI/RI (Pre-coding Matrix Indicator/Rank Indicator) reports received from the UE to determine precoder coefficients, i.e., indirectly selecting coefficients for beamforming for selected beams).
received signal strength of each of the reference signal transmissions from said UE (received using a respective at least one of a set of multiple beams), and
determining, using the received signal strength measurements, a serving set of one or more of the RUs (and a beam) to serve said UE.
received signal strength of each of the reference signal transmissions from said UE received using a respective at least one of a set of multiple beams (Won, Fig. 9, step S110 and paragraph [0085] depict/disclose that a BS receives a feedback regarding a plurality of transmission beams (i.e., using multiple beams) transmitted through a plurality of RUs from a UE (the UE feedback may include identifiers of the transmission beams and identifiers of at least one RU which forms the transmission beam), Won, Fig. 9, step S120 and paragraph [0089] depict/disclose that the BS determines an RU set among the plurality of the RUs based on the feedback from the UE), and
determining, using the received signal strength measurements, a serving set of one or more of the RUs and a beam to serve said UE (Won, Fig. 9, step S140 and paragraph [0101] depict/disclose that a BS transmits a signal precoded by using a distributed precoding matrix to a UE through the selected RU, with Won, paragraph [0103] disclosing that the BS may determine the distributed precoding matrix based on the angle formed by the transmission beam from the RU to the UE, i.e., a beam for transmission of data to the UE is disclosed).
Regarding claim 60, the same motivation to combine Won with Barabell utilized in claim 1 is equally applicable in the instant claim.

As to claim 61:
	Barabell and Won disclose the following limitations of claim 60. Barabell further disclose the limitations of claim 61, as follows:
61. The method of claim 60, wherein the set of reference transmissions comprises a set
of Sounding Reference Signal (SRS) transmissions (Barabell, Fig. 30, step 3001).  

As to claim 62:
	Barabell and Won disclose the following limitations of claim 60. Barabell further disclose the limitations of claim 62, as follows:
62. The method of claim 60, wherein the candidate set of two or more of the RUs
includes one of: all of the RUs; and only the RUs in a neighborhood of said UE (Barabell, Fig. 1 and paragraph [0255] depict/disclose that typically a UE (e.g., UE 18 in Fig. 1) is in the radio vicinity of only a subset of RUs that belong to a cell, thus, in a non-limiting example, a CU decides on this particular subset of RUs that are in the vicinity of the UE from which to receive the UE's transmissions. Based on this, an inference is supported that in some cases this may include all the RUs, and in other cases a subset of RUs may be included up to even a single RU).


As to claim 63:
	Barabell and Won disclose the following limitations of claim 60. Barabell further disclose the limitations of claim 63, as follows:
63. The method of claim 60, wherein the set of multiple beams includes one of:
all of a set of predetermined beams the system is configured to use; and
only those beams that said UE reported as having significant received signal
strength during a most-recent bream-sweep process performed for said UE (Barabell, paragraph [0175] discloses that a UE may measure the downlink signal strength and quality based on receive CS-RS reference signal transmissions, and report the results of these measurements to a CU, while Barabell, paragraph [0143] discloses that in a non-limiting example of a UE having a single antenna, individually generalized beams are formed for each UE, while Barabell, paragraph [0255] discloses that the process of selecting a suitable subset of the RUs by a CU is called pruning, and Barabell, paragraph [0266] discloses that uplink pruning can be based on the relative energy received by each RU from the SRS of a UE).  


As to claim 64:
	Barabell discloses the following limitations of claim 64, as follows:
64. A method performed using a system comprising: 
a distributed unit (DU) to communicatively couple to a core network, the DU configured to implement at least some LAYER 2 functions for a wireless interface and at least some LAYER 1 functions for the wireless interface (Barabell, Fig. 1 and paragraph [0092] depict/disclose a radio network comprising a controller unit (CU), wherein the CU is connected to an operator's core network through a backhaul to nodes such as MME, SGW, etc. that are part of the core network. Examiner notes that the reference of Barabell uses a different term CU to refer to a node that performs similar functions to what the instant application refers to as a DU, while Barabell, paragraph [0096] discloses that a CU may include baseband modems for performing MAC layer (Layer 2) processing, wherein the baseband modems may also perform physical layer (Layer 1) processing); and 
a plurality of remote units (RUs) to wirelessly transmit and receive radio frequency signals to and from a plurality of items of user equipment (UEs) using the
wireless interface (and using beamforming) (Barabell, Fig. 1 and paragraph [0092] depict/disclose a radio network comprising one or more remote units (RU), while Barabell, paragraph [0110] discloses that a RU may a number of transmit and receive antennas, e.g., two, four, six, or eight antennas),
each of the RUs associated with a respective set of one or more antennas (Barabell, paragraph [0110] discloses that a RU may a number of transmit and receive antennas, e.g., two, four, six, or eight antennas),
wherein each RU is configured to implement the LAYER 1 functions for the wireless interface that are not implemented in the DU; 
wherein the DU and RUs are communicatively coupled to each other over a fronthaul (Barabell, paragraph [0028] discloses that CUs may be configured to operate as a backhaul controller to manage connection to an external network (i.e., core network), which leads to a supported inference that the CUs that manage internal connections to RUs do so over a fronthaul (as opposed to a backhaul for connecting to external networks)),
the method comprising:
scheduling a UE to make a reference signal transmission (Barabell, Fig. 30, step 3001 and paragraph [0264] depict/disclose that a RUs may schedule the UE to send SRS reference signal transmission); 
measuring, at each of a candidate set of two or more of the RUs, a respective
received signal strength of the reference signal transmission from said UE received using an omni-directional or wide beam (Barabell, Fig. 30, step 3002 and paragraph [0266] depict/disclose that a CU forms a cluster of RUs by using localization based on SRS, while Barabell, paragraph [0323] discloses that an antenna (used for transmission between UE and RU) can be of any type of antenna such as omni-directional); and
determining, using the received signal strength measurements, a serving set of one or more of the RUs to serve said UE (Barabell, paragraph [0266] discloses that a CU forms a cluster of RUs based on the relative energy received by each RU from the SRS of a UE, while Barabell, paragraph [0133] discloses that a CU may use multiple UE CSI reports along with multiple PMI/RI (Pre-coding Matrix Indicator/Rank Indicator) reports received from the UE to determine precoder coefficients, i.e., indirectly selecting coefficients for beamforming for selected beams).
Barabell does not explicitly disclose the following limitation of claim 64, as follows:
a plurality of remote units (RUs) to wirelessly transmit and receive radio frequency signals to and from a plurality of items of user equipment (UEs) using the
wireless interface (and using beamforming).
However, Won, in the same field of endeavor as Barabell, discloses the following limitation of claim 64, as follows:
a plurality of remote units (RUs) to wirelessly transmit and receive radio frequency signals to and from a plurality of items of user equipment (UEs) using the
wireless interface and using beamforming (Won, Fig. 9, step S140 and paragraph [0101] depict/disclose that a BS transmits a signal precoded by using a distributed precoding matrix to a UE through the selected RU, with Won, paragraph [0103] disclosing that the BS may determine the distributed precoding matrix based on the angle formed by the transmission beam, i.e., digital beamforming is disclosed.  See also, Won, Fig. 9, step S110 and paragraph [0085] depict/disclose that a BS receives a feedback regarding a plurality of transmission beams (i.e., using multiple beams) transmitted through a plurality of RUs from a UE (the UE feedback may include identifiers of the transmission beams and identifiers of at least one RU which forms the transmission beam), Won, Fig. 9, step S120 and paragraph [0089] depict/disclose that the BS determines an RU set among the plurality of the RUs based on the feedback from the UE).
Regarding claim 64, the same motivation to combine Won with Barabell utilized in claim 1 is equally applicable in the instant claim.


As to claim 65:
	Barabell and Won disclose the following limitations of claim 64. Barabell further disclose the limitations of claim 65, as follows:
65. The method of claim 64, wherein the set of reference transmissions comprises a set
of Sounding Reference Signal (SRS) transmissions (Barabell, Fig. 30, step 3001).  

As to claim 66:
	Barabell and Won disclose the following limitations of claim 64. Barabell further disclose the limitations of claim 66, as follows:
66. The method of claim 64, wherein the candidate set of two or more of the RUs
includes one of: all of the RUs; and only the RUs in a neighborhood of said UE (Barabell, Fig. 1 and paragraph [0255] depict/disclose that typically a UE (e.g., UE 18 in Fig. 1) is in the radio vicinity of only a subset of RUs that belong to a cell, thus, in a non-limiting example, a CU decides on this particular subset of RUs that are in the vicinity of the UE from which to receive the UE's transmissions. Based on this, an inference is supported that in some cases this may include all the RUs, and in other cases a subset of RUs may be included up to even a single RU).

As to claim 68:
	Barabell discloses the following limitations of claim 68, as follows:
68. A method performed using a system comprising: 
a distributed unit (DU) to communicatively couple to a core network, the DU configured to implement at least some LAYER 2 functions for a wireless interface and at least some LAYER 1 functions for the wireless interface (Barabell, Fig. 1 and paragraph [0092] depict/disclose a radio network comprising a controller unit (CU), wherein the CU is connected to an operator's core network through a backhaul to nodes such as MME, SGW, etc. that are part of the core network. Examiner notes that the reference of Barabell uses a different term CU to refer to a node that performs similar functions to what the instant application refers to as a DU, while Barabell, paragraph [0096] discloses that a CU may include baseband modems for performing MAC layer (Layer 2) processing, wherein the baseband modems may also perform physical layer (Layer 1) processing); and 
a plurality of remote units (RUs) to wirelessly transmit and receive radio frequency signals to and from a plurality of items of user equipment (UEs) using the
wireless interface (and using beamforming) (Barabell, Fig. 1 and paragraph [0092] depict/disclose a radio network comprising one or more remote units (RU), while Barabell, paragraph [0110] discloses that a RU may a number of transmit and receive antennas, e.g., two, four, six, or eight antennas),
each of the RUs associated with a respective set of one or more antennas (Barabell, paragraph [0110] discloses that a RU may a number of transmit and receive antennas, e.g., two, four, six, or eight antennas),
wherein each RU is configured to implement the LAYER 1 functions for the wireless interface that are not implemented in the DU (Barabell, Fig. 28 depicts flexible splitting of layer1 and layer2 functions between a CU and RUs, with the RUs performing functions that are not implemented in the CU);   
wherein the DU and RUs are communicatively coupled to each other over a fronthaul (Barabell, paragraph [0028] discloses that CUs may be configured to operate as a backhaul controller to manage connection to an external network (i.e., core network), which leads to a supported inference that the CUs that manage internal connections to RUs do so over a fronthaul (as opposed to a backhaul for connecting to external networks)), 
the method comprising:
scheduling a UE to make a reference signal transmission using a directional
transmission in a same direction as a beam for which said UE reported a highest received signal strength during a most-recent beam-sweeping process (Barabell, Fig. 30, step 3001 and paragraph [0264] depict/disclose that a RUs may schedule the UE to send SRS reference signal transmission); 
measuring, at each of a candidate set of two or more of the RUs, a respective
received signal strength of the reference signal transmission from said UE received using an omni-directional or wide beam (Barabell, Fig. 30, step 3002 and paragraph [0266] depict/disclose that a CU forms a cluster of RUs by using localization based on SRS, while Barabell, paragraph [0323] discloses that an antenna (used for transmission between UE and RU) can be of any type of antenna such as omni-directional); and 
determining, using the received signal strength measurements, a serving set of one or more of the RUs to serve said UE (Barabell, paragraph [0266] discloses that a CU forms a cluster of RUs based on the relative energy received by each RU from the SRS of a UE, while Barabell, paragraph [0133] discloses that a CU may use multiple UE CSI reports along with multiple PMI/RI (Pre-coding Matrix Indicator/Rank Indicator) reports received from the UE to determine precoder coefficients, i.e., indirectly selecting coefficients for beamforming for selected beams).
Barabell does not explicitly disclose the following limitation of claim 68, as follows:
a plurality of remote units (RUs) to wirelessly transmit and receive radio frequency signals to and from a plurality of items of user equipment (UEs) using the
wireless interface (and using beamforming).
However, Won, in the same field of endeavor as Barabell, discloses the following limitation of claim 68, as follows:
a plurality of remote units (RUs) to wirelessly transmit and receive radio frequency signals to and from a plurality of items of user equipment (UEs) using the
wireless interface and using beamforming (Won, Fig. 9, step S140 and paragraph [0101] depict/disclose that a BS transmits a signal precoded by using a distributed precoding matrix to a UE through the selected RU, with Won, paragraph [0103] disclosing that the BS may determine the distributed precoding matrix based on the angle formed by the transmission beam, i.e., digital beamforming is disclosed.  See also, Won, Fig. 9, step S110 and paragraph [0085] depict/disclose that a BS receives a feedback regarding a plurality of transmission beams (i.e., using multiple beams) transmitted through a plurality of RUs from a UE (the UE feedback may include identifiers of the transmission beams and identifiers of at least one RU which forms the transmission beam), Won, Fig. 9, step S120 and paragraph [0089] depict/disclose that the BS determines an RU set among the plurality of the RUs based on the feedback from the UE).
Won is combinable with Barabell because both belong to the same field of endeavor of providing means of communication between a UE and RUs in a split layer 1 wireless network implementation. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the methods of selecting a subset of RUs for communicating with a UE as disclosed by Barabell to include mechanism for applying digital beamforming while selecting and utilizing particular beams for the UE-RU communication as disclosed by Won in order to make use of known techniques to improve similar devices (methods, or products) in the same way. 

As to claim 69:
	Barabell and Won disclose the following limitations of claim 68. Barabell further disclose the limitations of claim 69, as follows:
69. The method of claim 68, wherein the set of reference transmissions comprises a set
of Sounding Reference Signal (SRS) transmissions (Barabell, Fig. 30, step 3001).

As to claim 70:
	Barabell and Won disclose the following limitations of claim 68. Barabell further disclose the limitations of claim 70, as follows:
70. The method of claim 68, wherein the candidate set of two or more of the RUs
includes one of: all of the RUs; and only the RUs in a neighborhood of said UE (Barabell, Fig. 1 and paragraph [0255] depict/disclose that typically a UE (e.g., UE 18 in Fig. 1) is in the radio vicinity of only a subset of RUs that belong to a cell, thus, in a non-limiting example, a CU decides on this particular subset of RUs that are in the vicinity of the UE from which to receive the UE's transmissions. Based on this, an inference is supported that in some cases this may include all the RUs, and in other cases a subset of RUs may be included up to even a single RU).

As to claim 72:
	Barabell discloses the following limitations of claim 72, as follows:
72. A method performed using a system comprising: 
a distributed unit (DU) to communicatively couple to a core network, the DU configured to implement at least some LAYER 2 functions for a wireless interface and at least some LAYER 1 functions for the wireless interface network (Barabell, Fig. 1 and paragraph [0092] depict/disclose a radio network comprising a controller unit (CU), wherein the CU is connected to an operator's core network through a backhaul to nodes such as MME, SGW, etc. that are part of the core network. Examiner notes that the reference of Barabell uses a different term CU to refer to a node that performs similar functions to what the instant application refers to as a DU, while Barabell, paragraph [0096] discloses that a CU may include baseband modems for performing MAC layer (Layer 2) processing, wherein the baseband modems may also perform physical layer (Layer 1) processing); and 
a plurality of remote units (RUs) to wirelessly transmit and receive radio frequency signals to and from a plurality of items of user equipment (UEs) using the wireless interface (and using beamforming) (Barabell, Fig. 1 and paragraph [0092] depict/disclose a radio network comprising one or more remote units (RU), while Barabell, paragraph [0110] discloses that a RU may a number of transmit and receive antennas, e.g., two, four, six, or eight antennas),
each of the RUs associated with a respective set of one or more antennas (Barabell, paragraph [0110] discloses that a RU may a number of transmit and receive antennas, e.g., two, four, six, or eight antennas),
wherein each RU is configured to implement the LAYER 1 functions for the wireless interface that are not implemented in the DU (Barabell, Fig. 28 depicts flexible splitting of layer1 and layer2 functions between a CU and RUs, with the RUs performing functions that are not implemented in the CU);  
wherein the DU and RUs are communicatively coupled to each other over a fronthaul (Barabell, paragraph [0028] discloses that CUs may be configured to operate as a backhaul controller to manage connection to an external network (i.e., core network), which leads to a supported inference that the CUs that manage internal connections to RUs do so over a fronthaul (as opposed to a backhaul for connecting to external networks)),
the method comprising:
scheduling each of a candidate set of two or more of the RUs to make reference
signal transmissions using a set of multiple beams during time-frequency resources in which only that RU makes the reference signal transmissions (Barabell, Fig. 30, step 3001 and paragraph [0264] depict/disclose that a RUs may schedule the UE to send SRS reference signal transmission); 
instructing a UE to separately report signal strength measurements of the reference signal transmissions from the RUs in the candidate set (Barabell, paragraph [0175] discloses that a UE may be instructed to measure the downlink signal strength and quality based on receive CS-RS reference signal transmissions, and report the results of these measurements to a CU); 
receiving, at the system, the separate measurement reports from said UE made by said UE for the reference signal transmissions (Barabell, paragraph [0175] discloses that UE measurement reports received by a CU may be used in selecting the quantized signature vectors which supports an inference that the UE reports are used by the CU to determine reference signal transmissions to the UE); and 
determining, using the measurements reports, a serving set of one or more of the RUs (and a beam) to serve said UE (Barabell, paragraph [0255] discloses that the process of selecting a suitable subset of the RUs by a CU is called pruning, and Barabell, paragraph [0266] discloses that uplink pruning can be based on the relative energy received by each RU from the SRS of a UE).  
Barabell does not explicitly disclose the following limitation of claim 72, as follows:
signal transmissions using a set of multiple beams during time-frequency resources in which only that RU makes the reference signal transmissions, and
determining, using the measurements reports, a serving set of one or more of the RUs (and a beam) to serve said UE
However, Won, in the same field of endeavor as Barabell, discloses the following limitation of claim 72, as follows:
signal transmissions using a set of multiple beams during time-frequency resources in which only that RU makes the reference signal transmissions (Won, Fig. 9, step S110 and paragraph [0085] depict/disclose that a BS receives a feedback regarding a plurality of transmission beams (i.e., using multiple beams) transmitted through a plurality of RUs from a UE (the UE feedback may include identifiers of the transmission beams and identifiers of at least one RU which forms the transmission beam), Won, Fig. 9, step S120 and paragraph [0089] depict/disclose that the BS determines an RU set among the plurality of the RUs based on the feedback from the UE), and
determining, using the measurements reports, a serving set of one or more of the RUs and a beam to serve said UE (Won, Fig. 9, step S140 and paragraph [0101] depict/disclose that a BS transmits a signal precoded by using a distributed precoding matrix to a UE through the selected RU, with Won, paragraph [0103] disclosing that the BS may determine the distributed precoding matrix based on the angle formed by the transmission beam from the RU to the UE, i.e., a beam for transmission of data to the UE is disclosed).
Regarding claim 72, the same motivation to combine Won with Barabell utilized in claim 1 is equally applicable in the instant claim.


As to claim 73:
	Barabell and Won disclose the following limitations of claim 72. Barabell further disclose the limitations of claim 73, as follows:
73. The method of claim 72, wherein the set of reference transmissions comprises
Channel Status Information Reference Signal (CSI-RS) transmissions (Barabell, Fig. 30, step 3003 and paragraph [0124] depict/disclose that a CU determines CSI-RS configurations for all RUs considering UE transmissions on the uplinks, after which RUs begin transmitting according to the defined configurations).


As to claim 74:
	Barabell and Won disclose the following limitations of claim 72. Barabell further disclose the limitations of claim 74, as follows:
74. The system of claim 72, wherein the candidate set of two or more of the RUs
includes one of: all of the RUs; and only the RUs in a neighborhood of said UE (Examiner proceeds on the assumption that Applicant will make amendments to correct the statutory category of this dependent claim to match the category (i.e., method) of the independent claim on which the instant claim depends on. Barabell, Fig. 1 and paragraph [0255] depict/disclose that typically a UE (e.g., UE 18 in Fig. 1) is in the radio vicinity of only a subset of RUs that belong to a cell, thus, in a non-limiting example, a CU decides on this particular subset of RUs that are in the vicinity of the UE from which to receive the UE's transmissions. Based on this, an inference is supported that in some cases this may include all the RUs, and in other cases a subset of RUs may be included up to a single RU).


As to claim 75:
	Barabell and Won disclose the following limitations of claim 72. Barabell further disclose the limitations of claim 75, as follows:
75. The method of claim 72, wherein the set of multiple beams includes one of:
all of a set of predetermined beams the system is configured to use; and
only those beams that said UE reported as having significant received signal
strength during a most-recent bream-sweep process performed for said UE (Barabell, paragraph [0175] discloses that a UE may measure the downlink signal strength and quality based on receive CS-RS reference signal transmissions, and report the results of these measurements to a CU, while Barabell, paragraph [0143] discloses that in a non-limiting example of a UE having a single antenna, individually generalized beams are formed for each UE, while Barabell, paragraph [0255] discloses that the process of selecting a suitable subset of the RUs by a CU is called pruning, and Barabell, paragraph [0266] discloses that uplink pruning can be based on the relative energy received by each RU from the SRS of a UE).  
Barabell does not explicitly disclose the following limitation of claim 75, as follows:
wherein the set of multiple beams includes one of: all of a set of predetermined beams the system is configured to use.
However, Won, in the same field of endeavor as Barabell, discloses the following limitation of claim 75, as follows:
wherein the set of multiple beams includes one of: all of a set of predetermined beams the system is configured to use (Won, Fig. 9, step S110 and paragraph [0085] depict/disclose that a BS receives a feedback regarding a plurality of transmission beams (i.e., using multiple beams) transmitted through a plurality of RUs from a UE (the UE feedback may include identifiers of the transmission beams and identifiers of at least one RU which forms the transmission beam), Won, Fig. 9, step S120 and paragraph [0089] depict/disclose that the BS determines an RU set among the plurality of the RUs based on the feedback from the UE).
Regarding claim 75, the same motivation to combine Won with Barabell utilized in claim 1 is equally applicable in the instant claim.

Claims 49-53, 67 and 71 are rejected under 35 U.S.C. 103 as being unpatentable over Pub. No. US 2016/0037550 A1 (hereinafter, "Barabell") in view of Pub. No. US 2018/0159604 A1 (hereinafter, "Won") in further view of Pub. No. US 2018/0241452 A1 (hereinafter, "Akkarakaran")

As to claim 49:
	Barabell and Won disclose the following limitations of claim 46. Neither Barabell nor Won disclose the remaining limitations of claim 49.  However, Akkarakan, in the same field of endeavor as Barabell and Won, discloses the remaining limitation of claim 49, as follows:
49. The system of claim 46, wherein each of the serving set of one or more of the RUs used to serve said UE uses, to serve said UE, the beam determined by a most-recent bream-sweep process performed for said UE (Akkarakan, FIG. 8 and paragraph [0075] depict/disclose that before beamforming training to align beams of BS with beams of UE is completed, both BS and UE perform beam sweeping to send feedback about a preferred beam to use until beamforming training in completed to align the beams for optimal transmission. In other words, Akkarakaran paragraph [0075] discloses that the beam determined during beam-sweep process is used on an interim basis).
	Akkarakaran is combinable with Barabell and Won because all three belong to the same field of endeavor of improving the efficiency of means of communication between a UE and RUs in a wireless network. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the system and methods of selecting a subset of RUs for communicating with a UE as disclosed by Barabell and the mechanism for applying digital beamforming while selecting and utilizing particular beams for the UE-RU communication as disclosed by Won to include beam-sweep operation to determine at least one beam for communication between BS and UE before beamforming training is complete as disclosed by Akkarakaran in order to make use of known techniques to improve similar devices (methods, or products) in the same way. 

As to claim 50:
	Barabell and Won disclose the following limitations of claim 39. Barabell and Akkarakaran further disclose the limitations of claim 50, as follows:
50. The system of claim 39, wherein the system is configured to: 
schedule a UE to make a reference signal transmission using a directional transmission in a same direction as a beam for which said UE reported a highest received signal strength during a most-recent beam-sweeping process (Barabell, paragraph [0323] discloses that an antenna (used for transmission between UE and RU) can be of any type of antenna such as directional); 
measure, at each of a candidate set of two or more of the RUs, a respective received signal strength of the reference signal transmission from said UE received using an omni- directional or wide beam (Barabell, paragraph [0323] discloses that an antenna (used for transmission between UE and RU) can be of any type of antenna such as omni-directional, while Barabell, Fig. 30, step 3002 and paragraph [0266] depict/disclose that a CU forms a cluster of RUs by using localization based on SRS); and 
47Attorney Docket No. 4650 US U1/100.1906US01determine, using the received signal strength measurements, the serving set of one or more of the RUs to serve said UE (Barabell, paragraph [0266] discloses that a CU forms a cluster of RUs based on the relative energy received by each RU from the SRS of a UE, while Barabell, paragraph [0133] discloses that a CU may use multiple UE CSI reports along with multiple PMI/RI (Pre-coding Matrix Indicator/Rank Indicator) reports received from the UE to determine precoder coefficients, i.e., indirectly selecting coefficients for beamforming for selected beams).
Neither Barabell nor Won discloses the following limitation of claim 50, as follows:
schedule a UE to make a reference signal transmission using a directional transmission in a same direction as a beam for which said UE reported a highest received signal strength during a most-recent beam-sweeping process.
However, Akkarakaran, in the same field of endeavor as Barabell and Won, discloses the remaining limitation of claim 50, as follows:
schedule a UE to make a reference signal transmission using a directional transmission in a same direction as a beam for which said UE reported a highest received signal strength during a most-recent beam-sweeping process (Akkarakaran, Fig. 8 and paragraph [0075] depict/disclose a beam sweep operation in which high directional gain is obtained by aligning the beams of transmitter and receiver by indicating preferred beams from both directions, with a supported inference that an indicated preferred beam must necessarily be the beam with the highest received signal strength of the multiple beams found during beam sweeping).
Regarding claim 50, the same motivation to combine Akkarakaran with Won and Barabell utilized in claim 49 is equally applicable in the instant claim.


As to claim 51:
	Barabell, Won, and Akkarakaran disclose the following limitations of claim 50. Barabell further disclose the limitations of claim 51, as follows:
51. The system of claim 50, wherein the set of reference transmissions comprises a set of Sounding Reference Signal (SRS) transmissions (Barabell, Fig. 30, step 3001).  


As to claim 52:
	Barabell, Won, and Akkarakaran disclose the following limitations of claim 50. Barabell further disclose the limitations of claim 52, as follows:
52. The system of claim 50, wherein the candidate set of two or more of the RUs includes one of: all of the RUs; and only the RUs in a neighborhood of said UE (Barabell, Fig. 1 and paragraph [0255] depict/disclose that typically a UE (e.g., UE 18 in Fig. 1) is in the radio vicinity of only a subset of RUs that belong to a cell, thus, in a non-limiting example, a CU decides on this particular subset of RUs that are in the vicinity of the UE from which to receive the UE's transmissions. Based on this, an inference is supported that in some cases this may include all the RUs, and in other cases a subset of RUs may be included up to a single RU).
 
As to claim 53:
	Barabell, Won, and Akkarakaran disclose the following limitations of claim 50. Barabell further disclose the limitations of claim 53, as follows:
53. The system of claim 50, wherein each of the serving set of one or more of the RUs used to serve said UE uses, to serve said UE, the beam for which said UE reported the highest received signal strength during the most-recent beam-sweeping process.  

As to claim 67:
	Barabell and Won disclose the following limitations of claim 64. However, neither Barabell nor Won disclose the remaining limitations of claim 67.  However, Akkarakan, in the same field of endeavor as Barabell and Won, discloses the remaining limitation of claim 67, as follows:
67. The method of claim 64, wherein each of the serving set of one or more of the RUs
used to serve said UE uses, to serve said UE, a beam determined by a most-recent beam-sweep process performed for said UE (Akkarakan, FIG. 8 and paragraph [0075] depict/disclose that before beamforming training to align beams of BS with beams of UE is completed, both BS and UE perform beam sweeping to send feedback about a preferred beam to use until beamforming training in completed to align the beams for optimal transmission. In other words, Akkarakaran paragraph [0075] discloses that the beam determined during beam-sweep process is used on an interim basis).
Regarding claim 67, the same motivation to combine Akkarakaran with Won and Barabell utilized in claim 49 is equally applicable in the instant claim.

As to claim 71:
	Barabell and Won disclose the following limitations of claim 68. However, neither Barabell nor Won disclose the remaining limitations of claim 71.  However, Akkarakan, in the same field of endeavor as Barabell and Won, discloses the remaining limitation of claim 71, as follows:
71. The method of claim 68, wherein each of the serving set of one or more of the RUs used to serve said UE uses, to serve said UE, a beam for which said UE reported the highest received signal strength during the most-recent beam-sweeping process (Akkarakaran, Fig. 8 and paragraph [0075] depict/disclose a beam sweep operation in which high directional gain is obtained by aligning the beams of transmitter and receiver by indicating preferred beams from both directions, with a supported inference that an indicated preferred beam must necessarily be the beam with the highest received signal strength of the multiple beams found during beam sweeping).
Regarding claim 71, the same motivation to combine Akkarakaran with Won and Barabell utilized in claim 49 is equally applicable in the instant claim.


Allowable Subject Matter
Claims 58 and 76 contain allowable subject matter.
As of this Office Action, claim 58 is rejected due to dependency on rejected base claim 39. However, claim 58 may be allowable due to various reasons, as stated in the following:
The reason why claim 58 may be allowable is as follows:
None of the prior art references found during search by Examiner recite the combination of limitations of independent claim 58, in particular, the combination of limitations cited here “if none of said set of UEs have intersecting beams assigned thereto: determining if any UE included in said set of UEs has a RU assigned thereto that is also assigned to one or more other UEs included in said set of UEs; and if any UE included in said set of UEs has a RU assigned thereto that is also assigned to one or more other UEs included in said set of UEs, determining if that RU is capable of simultaneously transmitting to all of the UEs included in said set of UEs having that UE assigned thereto; wherein if it is determined that none of the UEs included in said set of UEs have the same RU assigned thereto, said set of UEs can be scheduled to use the same time-frequency resources; wherein if a UE included in said set of UEs has a RU assigned thereto that is also assigned to one or more other UEs included in said set of UEs and that RU is 49Attorney Docket No. 4650 US U1/100.1906US01capable of simultaneously transmitting to all of the UEs having that RU assigned thereto, said set of UEs can be scheduled to use the same time-frequency resources; and wherein otherwise the UEs having the same RUs assigned thereto cannot be scheduled to use the same time-frequency resources” are not found.  
Due to at least one limitation of claim 58 not being disclosed in prior art, claim 58 would be allowed if the above limitations are retained and all the limitations of the rejected base claim 39 on which it depends are incorporated into the claim, and the claim is presented in independent form.

As of this Office Action, independent claim 76 stands rejected under 35 U.S.C. 112(b), but if the claim is amended to overcome the rejection, the claim may be allowable due to various reasons, as stated in the following:
None of the prior art references found during search by Examiner recite the combination of limitations of independent claim 76, in particular, the combination of limitations cited here “if none of said set of UEs have the same RU-beam tuple assigned thereto, determining if the respective beam assigned to any of said set of UEs intersects the beam assigned to any of the other UEs included in said set of UEs, wherein any UEs included in said set of UEs having intersecting beams assigned thereto cannot be scheduled to use the same time-frequency resources;
if none of said set of UEs have intersecting beams assigned thereto:
determining if any UE included in said set of UEs has a RU assigned
thereto that is also assigned to one or more other UEs included in said set of UEs; and if any UE included in said set of UEs has a RU assigned thereto that
is also assigned to one or more other UEs included in said set of UEs,  determining if that RU is capable of simultaneously transmitting to all of the UEs included in said set of UEs having that UE assigned thereto; wherein if it is determined that none of the UEs included in said set of UEs have the same RU assigned thereto, said set of UEs can be scheduled to use the same time-frequency resources; wherein if a UE included in said set of UEs has a RU assigned thereto that is also assigned to one or more other UEs included in said set of UEs and that RU is capable of simultaneously transmitting to all of the UEs having that RU assigned thereto, said set of UEs can be scheduled to use the same time-frequency resources; and wherein otherwise the UEs having the same RUs assigned thereto cannot be scheduled to use the same time-frequency resources” are not found. 
	Independent claim 76 may be allowed once the claim in amended to overcome the rejection under 35 U.S.C. 112(b).

Conclusion
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to BISWAJIT GHOSE whose telephone number is (571)272-1878. The examiner can normally be reached M-F 8:00am-5:00pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Charles C. Jiang can be reached on (571)270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be
obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/B.G./
Examiner, Art Unit 2412

/CHARLES C JIANG/Supervisory Patent Examiner, Art Unit 2412